Case 1:20-cv-09586-LAK Document 26 Filed 01/15/21 Page 1 of 2
BEN B. RUBINOWITZ RUBIN OWIT 7,

a GAIR GAIR |stoom
HO WER 5 REINS HERSHENHORN
RICHARD Mt STEIGMAN CONASON STEIGMAN & MACKAUEF

DIANA M. A. CARNEMOLLA*

 

PETER J. SAGHIR
MARIJO C. ADIMEY*

CHRISTOPHER J. DONADIO* Sonnseloxsat Law New Jersey Office
DANIEL L. BROOK, MD, JD 80 Pine STREET, 34TH FLOOR ONE GATEWAY CENTER, STE. 2600
RACHEL L. JACOBS New York, NY 10005 Newank, IN] ering

JAMES S. RUBINOWITZ Tex: 212-943-1090 TEL: 973-645-0581

DAVID H, LARKIN . FAX: 973-622-8160

Fax: 212-425-7513

MICHELLE L. LEVINE

ROBERT D. SUNSHINE, MD, F.A.C.S.

January 15, 2021

BY ELECTRONIC FILING
Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1.20-cv-09586 (LAK)

Dear Judge Kaplan:

As Your Honor is aware, we represent the plaintiffs in the above matter, including
plaintiff C.D., who is a victim of sexual abuse and attempted rape by defendant Kevin Spacey.

We write in response to the January 15, correspondence by defendant Spacey’s attorneys
in which they improperly seek to disseminate the true identity of plaintiff C.D. to unknown
witnesses, third-parties and investigators without an order or any protections in place, even as
plaintiff C.D. prepares to file a motion in less than one week to proceed by pseudonym.

As directed by Your Honor during the telephone conference, I conferred with Mr.
Scolnick on January 13, within 48 hours of the conference, concerning a stipulation. At that time
Mr. Scolnick refused to enter into any stipulation stating that defendant Spacey was opposed to
plaintiff C.D. proceeding by pseudonym. Thereafter, by letter dated January 14, I advised Your
Honor of their position.

Now Mr. Scolnick asks this Court to allow defendant to disseminate plaintiff C.D.’s true
identity to unknown witnesses, investigators and other third-parties before plaintiff C.D. has had
the opportunity to be heard on the motion and before any protections are put in place. Mr.
Scolnick misstates to this Court that the stipulation he is proposing is the same stipulation
proposed by plaintiff. At no time did plaintiff C.D. propose any stipulation that allowed the

www. gairgair.com * MEMBER OF N.Y. & NJ. BARS
Case 1:20-cv-09586-LAK Document 26 Filed 01/15/21 Page 2 of 2

RUBINOWITZ

GAIR GAIR | s1com
CONASON| HERSHENHORN

STEIGMAN & MACKAUF

 

attorneys for defendant Spacey to disseminate C.D.’s true identity to unknown witnesses, third-
parties, investigators or experts before the motion was ruled upon by Your Honor. To allow
defendant Spacey to disseminate the plaintiff's true identity without any order in place and
before plaintiff C.D. has had the opportunity to be heard on the issue will likely cause irreparable
harm to plaintiff C.D.’s health, safety and well-being.

During the January 12 telephone conference, Your Honor directed plaintiff to produce the
true identity of plaintiff C.D. Your Honor also explicitly directed that the defendant is prohibited
from disclosing C.D.’s true identity until an order is issued or a stipulation is agreed upon. We
respectfully request that Your Honor adhere to the January 12 ruling and that the attorneys for
defendant Spacey be prohibited from disclosing C.D.’s true identity until the motion has been
heard by Your Honor or an order entered as we have not been able to agree on a stipulation. To
be clear, there is a great risk to the health and safety of plaintiff C.D. if his name is disseminated
to unknown third-parties, witnesses and investigators without any protections in place. Plaintiff
C.D. will demonstrate the likely harm that he will suffer if he is not able to proceed by
pseudonym in the forthcoming motion and we respectfully request the opportunity to be heard on
that issue.

As directed by Your Honor, we will provide defendant Spacey with plaintiff C.D.’s true
identity and we expect the defendant will adhere to Your Honor’s directive that C.D.’s name not
be disclosed by Spacey and his attorneys until the motion has been decided or an order entered.

Respectfully submitted,
GAIR, GAIR, CONASON, RUBINOWITZ, BLOOM,
HERSHENHORN, STEIGMAN & MACKAUF

Bd

Peter J. Saghir
Copy:

Erica A. Wolff, Esq.
Jennifer Keller, Esq.
Jay P. Barron, Esq.
Chase A. Scolnick, Esq.
